                                                                                            USDC SDNY
Application GRANTED IN PART. Defendant's deadline to answer is adjourned to                 DOCUMENT
April 17, 2020.                                                                             ELECTRONICALLY FILED
                                                                                            DOC #:
Plaintiff's application to adjourn the initial pretrial conference to April or May is       DATE FILED: 03/09/2020
DENIED. The Court does not ordinarily adjourn the initial pretrial conference
pending settlement discussions.

The initial pretrial conference is ADJOURNED to March 19, 2020, at 10:40 a.m.,
due to the parties' failure to file the joint letter and Case Management Plan and
Scheduling Order pursuant to this Court's Orders at Dkt. Nos. 5 & 11. The parties
shall file their joint letter and Case Management Plan and Scheduling Order as
soon as possible and no later than March 12, 2020 at noon.

Dated: March 9, 2020
       New York, New York

         The Honorable Lorna G. Schofield
         United States District Court
         Southern District of New York

                 Re:     Joseph Guglielmo vs Firststreet for Boomers and Beyond, Inc.
                         Case #: 1:20-cv-00535-LGS

         Dear Judge Schofield:

         We represent the plaintiff in the above matter. We write with the consent of Defendant to
         respectfully request that the initial conference currently scheduled for March 12, 2020 at 10:40am
         be adjourned to a later date (proposed dates include April 27, 28, or May 4, 5, 6, 7, or 8.) The
         Plaintiff and Defendant are working diligently on resolution of the matter, but at this time one of the
         primary decision makers for the Defendant is unavailable.

         This is the Plaintiff’s first request for an adjournment. Defendant previously requested an
         adjournment which was denied.

         Additionally in order to keep costs down in working towards resolution the Plaintiff requests for the
         Defendants time to appear and to answer, amend or supplement the answer as of course or to make
         any motion with relation to the summons or complaint in this action, be and the same hereby is
         extended from March 20, 2020 to April 17, 2020. This is the second request for an extension. The
         first request was granted.

         We thank Your Honor and the Court for its kind considerations and courtesies.

                                                                        Respectfully submitted,

                                                                        s/ David Force
                                                                        David Force, Esq.

         cc:     All Counsel of Record via ECF
         Case 1:20-cv-00535-LGS Document 12 Filed 03/09/20 Page 2 of 2

                                                                                       YAAKOV SAKS*
                                                                                         JUDAH STEIN 
                                                                                    RAPHAEL DEUTSCH ^
                                                                                       RACHEL DRAKE ▪
                                                                                        DAVID FORCE 

                                                                                   NJ & NY Bar Admissions
                                                                                    ^ CT & NJ Bar Admissions
                                                                                            ▪ NJ Bar Admission
                                                                               *Federal Court Bar Admissions
                                                                 CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com
